DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 04/27/2021. Claims 1-4, 6-19, and 21-22 are examined.

Specification
The disclosure is objected to because of the following informalities: 
Figure 3, “Auilliary steam cv” is believed to be in error for – Auxiliary steam cv –.   
Figure 3, “Auxillary boiler” is believed to be in error for – Auxiliary boiler –.   
Appropriate correction is required.
Drawings
Figures 1 and 3 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Figure 1 includes the following reference characters: “58a”, “58b”, “58c”, and “110”.  Figure 3 includes reference character “140”.  Appropriate correction is required.  See MPEP § 6.22.03.
Figures 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference character(s) mentioned in the description:  Figure 1 is missing reference characters “52”, “54” representing plurality of sensors and actuators, respectively, as recited in Para. [0025]. Figure 1 is also missing reference character “22” representing the fuel supply system as recited in Para. [0023]. See Figure 1 of the Office Action, seen below, to identify the locations where the changes are to be made.  Appropriate correction is required.  See MPEP § 6.22.06.

    PNG
    media_image1.png
    749
    1054
    media_image1.png
    Greyscale

Figure 1:  Reference Figure 1 of Applicant’s application 15/187435
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both a sensor and actuator at one location.  See Figure 1 of the Office Action, located at the end of the Office Action, to identify the locations where the change is to be made.  Appropriate correction is required.  See MPEP § 6.22.03.
Figure 3 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference character(s) mentioned in the description: “109” and “128”.  Para. [0031] in line 1 recites a conduit with reference character “109”, being used for the transfer of a natural gas-ethane mix.  However, the reference character is not included in Figure 3.  The paragraph also recites the auxiliary boiler with reference character “128”.  However, Figure 3 displays the auxiliary boiler without the reference character 128.  Appropriate correction is required.  See MPEP § 6.22.06.
Figure 3 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both IP steam control valve and Auxiliary steam control valve.  Para. [0031], line 14 recites the valves 130, 132, and 134.  Appropriate correction is required.  See MPEP § 6.22.03.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1, 11, and 16, the recitation “flame holding model that derives a flame holding boundary” (l. 8 in claim 1; l. 7 in claim 11; l. 9 in claim 16) was not described in the 
Regarding Claims 1, 11, and 16, the recitation “a flame holding operating limit” (ll. 13-14 in claim 1; ll. 15-16 in claim 11; ll. 14-15 in claim 16) was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 2-4, 6-10, and 21-22 are rejected under 35 U.S.C. 112(a) for depending from claim 1.
Claims 12-15 are rejected under 35 U.S.C. 112(a) for depending from claim 11.
Claims 17-19 are rejected under 35 U.S.C. 112(a) for depending from claim 16.
Claims 1-4, 6-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 1, 11, and 16, the recitation “a flame holding operating limit” (ll. 13-14 in claim 1; ll. 15-16 in claim 11; ll. 14-15 in claim 16) is not enabled by the specification.
Applicant’s specification, Paragraphs [0029 and 0039] provides:
a flame holding operating limit 72 may be  derived, for example, by the control system 50, and used to operate near the flame  holding boundary 70. A margin 74 may be applied to create a distance between the flame holding boundary 70 and the flame holding operating limit 72. For example, the margin 74 may be a percent margin, such as a percent margin between 0.1 and 10% from the flame holding boundary 70. Accordingly, the control system 50 may operate substantially along the flame holding operating limit 72 with the margin 74  providing for situations where the flame holding operating limit 72 may be  inadvertently exceeded ([0029]).

The Damkohler flame holding margin model 208 may compute the flame  holding boundary 70 and/or the flame holding operating limit 72, as described above  with respect to FIG. 2, by using the measured gas turbine operating parameters 204,  and in particular, fuel measures (e.g., fuel composition, fuel flows, fuel pressure). For example, the flame holding boundary 70 may be computed via Equation 1 above. In other embodiments, the flame holding boundary 70 may be pre-computed and stored, for example, in the memory 58. The flame holding operating limit 72 may be additionally computed in real-time or pre-computed via the margin 74 ([0039]).

The applicant has not provided sufficient direction such as disclosing how the sensors and the signals from the sensors are producing the time scales of equation 1 (seen in [0027-28] 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Wands, 858 F.2d at 737. 
In this case the claims are unduly broad because they fail to claim or describe the specific guide member structure that enables the guide rod to be fixed to the liner and the guide roller to be in contact with the inner circumferential surface of the transition piece at each of the four sides and the joining corners of the transition duct; the nature of the work is cutting edge technology, and the prior art does not seem to indicate which specific material should or could be this specific application. In spite of the fact that the level of skill in the art is 6 to 20 years of experience and a Master's degree, the level of predictability in the art is extremely low – and in spite of the high level of skill in the art, aerospace projects in the field of propulsion routinely go over budget and exceed the schedule by large margins. The level of direction as provided by the inventor is extremely low (see below), and it is not known whether working examples of the invention as claimed exist. All of the above point in the direction of undue experimentation needed to discover how to make and use the claimed invention.  
Here, the claim and the disclosure fail to provide details in the specification as to how the sensors and the signals from the sensors are producing the time scales of equation 1 (seen in [0027-28] of specifications) to show how the flame holding margin model calculates or determines the flame holding boundary and how does the model calculates the flame holding operating limit from the flame holding boundary.  
The disclosure in the specifications paragraphs, cited above, only states that the flame operating limit can be derived by the control system used to operate near the flame holding boundary.  Furthermore, the disclosure only states that the Damkohler flame holding margin model can compute the flame holding boundary and the flame holding operating limit.  However, the Applicant has not provided sufficient direction such as disclosing how the sensors and the signals from the sensors are producing the time scales of equation 1 (seen in [0027-28] of specifications) to show how the flame holding margin model is calculating or determining the flame holding boundary and how does the model calculate the flame holding operating limit from the flame holding boundary.  Thus, the Specification does not establish the possession or ownership of the material by the applicant as claimed.
Therefore, it would not be possible for one of ordinary skill in the art to identify the flame holding operating limit is determined, due to the lack of disclosure provided by the Applicant in the specification and the claim without undue experimentation.  Thus, the quantity of experimentation required
Claims 2-4, 6-10, and 21-22 are rejected under 35 U.S.C. 112(a) for depending from claim 1.
Claims 12-15 are rejected under 35 U.S.C. 112(a) for depending from claim 11.
Claims 17-19 are rejected under 35 U.S.C. 112(a) for depending from claim 16.

Claims 1-4, 6-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 11, and 16, the recitation “flame holding model that derives a flame holding boundary” (l. 8 in claim 1; l. 7 in claim 11; l. 9 in claim 16) renders the claims indefinite because it is unclear if the flame holding boundary is derived by the settings and conditions, including the equation, disclosed in the specifications, or if the flame holding boundary can be derived in a different way or by using a different equation.  Therefore, the scope of the claim is unascertainable.  
Regarding Claims 1, 11, and 16 which recite “or a combination”.  The phrase “or a combination” renders the claims indefinite because it is unclear whether the combination means a combination of at least 2 or more of the listed sensors.  The limitation could be read as receiving a plurality of signals from one sensor, receiving individual signals from at least two sensors, or receiving signals from all the listed sensors, or only a partial number of sensors. It is unclear which sensors are required by the claim limitations. Since all four possibilities are reasonable, the claims are indefinite.  
Claims 2-4, 6-10, and 21-22 are rejected under 35 U.S.C. 112(b) for depending from claim 1.
Claims 12-15 are rejected under 35 U.S.C. 112(b) for depending from claim 11.
Claims 17-19 are rejected under 35 U.S.C. 112(b) for depending from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Widener 2013/0074515 in view of Kraemer 2013/0219896, Moore 20080115483, and further in view of Wettstein 8875483.
Regarding Claim 1, Widener teaches a system (see Fig. 1), comprising: 
a gas turbine controller 18 configured to:
receive one or more sensor signals from a fuel composition sensor 26, a pressure sensor 26, a temperature sensor 26, a flow sensor 26, or a combination thereof, disposed in a fuel conduit (implicit) included in a gas turbine engine system 10 ([0016-0017]; Fig. 1);

and the (HRSG) (boiler section of a combined-cycle power plant) system fluidly coupled downstream from the gas turbine engine system 10 and configured to receive an exhaust (implicit) from the gas turbine engine system 10 ([0029]; Figs. 1-2.  Widener teaches that the supplied steam 124 can be created in the boiler section of a combined-cycle power plant.  Examiner reads that as being the HRSG and therefore, it is implicit that the HRSG is coupled downstream of the gas turbine engine system and receives the exhaust gases from the gas turbine system in order to generate the steam.); 
and the gas turbine controller 18 is configured to operatively couple to the gas turbine engine system 10 and to the HRSG (boiler section of a combined-cycle power plant) when in use ([0018-0019, and 0029]; Figs. 1-2).
Widener does not teach a gas turbine controller configured to: execute a gas turbine model by applying the one or more sensor signals as input to derive a plurality of estimated gas turbine engine parameters; execute a flame holding model that derives a flame holding boundary by applying the one or more sensor signals and the plurality of estimated gas turbine engine parameters as input to derive a steam flow to fuel flow ratio that minimizes or eliminates flame holding in a fuel nozzle of the gas turbine engine system; and control delivery of a steam from a heat recovery steam generator system (HRSG) and a fuel based on the steam flow to fuel flow ratio so that a flame holding operating limit for the gas turbine engine system operates the gas turbine engine system near the flame holding boundary and within a margin from the flame holding boundary; and the steam comprises a high pressure steam produced by the HRSG system, an intermediate steam produced by the HRSG system, or a combination thereof.
Kraemer teaches a system 100, comprising
a gas turbine controller 200 configured to (Fig. 2):
execute a gas turbine model 201 by applying the one or more sensor signals (one or more values from sensor 205) as input to derive a plurality of estimated gas turbine engine parameters (parameters) (Figs. 2-3);

and control delivery of a steam (water) and a fuel based on the steam flow to fuel flow ratio so that a flame holding operating limit (implicit) for the gas turbine engine system 100 operates the gas turbine engine system 100 near the flame holding boundary (Da) and within a margin (implicit) from the flame holding boundary ([0033-0034]; [0035], ll. 1-3; [0037], ll. 1-5 and 20-28; [0039], ll. 6-21 and [0010], ll. 1-8; [0045], ll. 7-16; Figs. 2 and 9.  Kraemer teaches in [0033], ll. 16-19 and in [0045], ll. 7-16 that the flame holding boundary model may be computer code that can stimulate operation of the gas turbine and  can include additional information about the gas turbine so that it can stimulate operation of the gas turbine.  Therefore, the flame holding boundary model implicitly can determine a flame holding operating limit that would be used to operate the gas turbine engine system near the flame holding boundary Da, and the operating limit would be within a margin form the flame holding boundary.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine controller 18 of Widener and incorporate Kraemer’s gas turbine controller 200 that executes a gas turbine model 201 by applying the one or more sensor signals (one or more values from sensor 205) as input to derive a plurality of estimated gas turbine engine parameters (parameters); executes a flame holding model (flame holding boundary model) that derives a flame holding boundary (Da) by applying the one or more sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters (parameters) as input to derive a steam flow to fuel flow ratio that minimizes or eliminates flame holding in a fuel nozzle 152 of the gas turbine engine system 100; and controls delivery of a steam (water) and a fuel based on the steam flow to fuel flow ratio so that a flame holding operating limit for the gas turbine engine system operates the gas turbine engine system near the flame holding boundary and within a margin from the flame holding boundary, in order to provide “sufficient quenching agent quantity to inhibit flame holding.” (Kraemer; [0033], ll. 34-35).  
Widener in view of Kraemer does not teach the steam comprises a high pressure steam produced by the HRSG system, an intermediate steam produced by the HRSG system, or a combination thereof.
Moore teaches a 
the (HRSG) system 34 fluidly coupled downstream from the gas turbine engine system 2 and configured to receive an exhaust 29 from the gas turbine engine system 2, and the steam comprises a high pressure steam (created by superheater 47 of HRSG 34) produced by the HRSG system 34, an intermediate steam (created by evaporator 48 of HRSG 34) produced by the HRSG system 34, or a combination thereof (Fig. 1). 
Wettstein teaches that a boiler can be implemented as an HRSG for a gas turbine for producing steam (Col. 8, ll. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the heat recovery steam generator system (HRSG) (boiler section of a combined-cycle power plant) of Widener in view of Kraemer with Moore’s heat recovery steam generator (HRSG) system 34 that is fluidly coupled downstream from the gas turbine engine system 2 and configured to receive an exhaust 29 from the gas turbine engine system 2, and the steam comprises a high pressure steam (created by superheater 47 of HRSG 34) produced by the HRSG system 34, an intermediate steam (created by evaporator 48 of HRSG 34) produced by the HRSG system 34, or a combination thereof, because a boiler can be implemented as an HRSG for a gas turbine, as taught by Wettstein (Wettstein; Col. 8, ll. 1-4).   
Regarding Claim 2, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 1.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach the gas turbine controller is configured to execute the flame holding model to derive the flame holding operating limit for the gas turbine system so as to operate near the flame holding boundary and within the margin from the flame holding boundary based on the one or more sensor signals and the plurality of estimated gas turbine engine parameters.
Kraemer further teaches 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine controller 18 of Widener in view of Kraemer, Moore, and Wettstein, with Kraemer’s gas turbine controller 200 that is configured to execute the flame holding model (flame holding boundary model) to derive the flame holding operating limit for the gas turbine system so as to not intrude into the flame holding boundary (Da) based on the one or more sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters (parameters), for the same reason as discussed in rejection of claim 1 above.  
Regarding Claim 3, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 2.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach flame holding boundary comprises a Damkohler flame holding boundary.
Kraemer further
flame holding boundary (Da) comprises a Damkohler flame holding boundary (Da) ([0032]; Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Widener in view of Kraemer, Moore, and Wettstein, with Kraemer’s flame holding boundary (Da) comprises a Damkohler flame holding boundary (Da), for the same reason as discussed in rejection of claim 1 above.  
Regarding Claim 4, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 3.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach the Damkohler flame holding boundary is derived via 
    PNG
    media_image2.png
    39
    100
    media_image2.png
    Greyscale
  where 
    PNG
    media_image3.png
    33
    45
    media_image3.png
    Greyscale
 is representative of a flow time scale and 
    PNG
    media_image4.png
    39
    43
    media_image4.png
    Greyscale
  is representative of a chemical time scale boundary.
Kraemer further teaches
the Damkohler flame holding boundary (Da) is derived via 
    PNG
    media_image2.png
    39
    100
    media_image2.png
    Greyscale
  where 
    PNG
    media_image3.png
    33
    45
    media_image3.png
    Greyscale
 is representative of a flow time scale and 
    PNG
    media_image4.png
    39
    43
    media_image4.png
    Greyscale
  is representative of a chemical time scale boundary ([0032] and [0039], ll. 24-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the flame holding boundary (Da) of Widener in view of Kraemer, Moore, and Wettstein, with Kraemer’s Damkohler flame holding boundary (Da) that is derived via 
    PNG
    media_image2.png
    39
    100
    media_image2.png
    Greyscale
  where 
    PNG
    media_image3.png
    33
    45
    media_image3.png
    Greyscale
 is representative of a flow time scale and 
    PNG
    media_image4.png
    39
    43
    media_image4.png
    Greyscale
  is representative of a chemical time scale boundary, for the same reason as discussed in rejection of claim 1 above.  
Regarding Claim 7, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 1.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach the control delivery of the steam comprises deriving a current flow of fuel via the flow sensor, and deriving a desired steam flow by using the steam flow to fuel flow ratio.
Kraemer further teaches
the control delivery of the steam (water) comprises deriving a current flow of fuel via the flow sensor, and deriving a desired steam flow by using the steam flow to fuel flow ratio ([0033; [0037], ll. 1-5 and 20-28; [0039], ll. 6-21 and [0010], ll. 1-8; Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Widener in view of Kraemer, Moore, and Wettstein, with Kraemer’s control delivery of the steam (water) that comprises deriving a current flow of fuel via the flow 
Regarding Claim 10, Widener in view of Kraemer, Moore, and Wettstein teaches the method as claimed and as discussed above for claim 1, and Widener further teaches 
the gas turbine engine system 10, wherein the gas turbine engine system 10 comprises a first fuel distribution manifold (implicit) providing a first portion of fuel to a first premix circuit (one or more fuel circuits) within the combustor 14, a second fuel distribution manifold (implicit) providing a second portion of fuel to a second premix circuit (one or more fuel circuits) within the combustor 14, and a third fuel distribution manifold (implicit) providing a third portion of fuel to a third premix circuit (one or more fuel circuits) within a combustor 14 ([0005], ll. 1-5; [0018], ll. 1-6.  Widener teaches the gas turbine engine system having a fuel system comprising of one or more fuel circuits to supply the fuel to the combustor.  Therefore, it implicitly comprises a first, a second, and a third fuel distribution manifolds and premix circuits, as claimed.).
Regarding Claim 11, Widener teaches a method, comprising:
receiving one or more sensor signals from a fuel composition sensor 26, a pressure sensor 26, a temperature sensor 26, a flow sensor 26, or a combination thereof, disposed in a fuel conduit (implicit) included in a gas turbine engine system 10 ([0016-0017]; Fig. 1);
and controlling, via a controller 18, delivery of a steam (steam) from a heat recovery and steam generator system (HRSG) (boiler section of a combined-cycle power plant) and a fuel (fuel), or a combination thereof ([0018-0019]; [0029]; Fig. 1), 
and the controller 18 is configured to operatively couple to the gas turbine engine system 10 and to the HRSG (boiler section of a combined-cycle power plant) when in use ([0029]; Figs. 1-2.  Widener teaches that the supplied steam 124 can be created in the boiler section of a combined-cycle power plant.).
Widener does not teach a method, comprising: executing a gas turbine model by applying the one or more sensor signals as input to derive a plurality of estimated gas turbine engine parameters; executing a flame holding model that derives a flame holding boundary by applying the one or more sensor signals and the plurality of estimated gas turbine engine parameters as input to derive a steam 
Kraemer teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
executing a gas turbine model 201 comprising a flame holding boundary (Da) by applying the one or more sensor signals (one or more values from sensor 205) as input to derive a plurality of estimated gas turbine engine parameters 706 (Figs. 2-3 and 9); 
executing a flame holding model 710 that derives a flame holding boundary (Da) by applying the one or more sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters 706 as input to derive a steam flow to fuel flow ratio that minimizes or eliminates flame holding in a fuel nozzle of the gas turbine engine system ([0033]; [0035]; [0037], ll. 1-5 and 20-28; [0039], ll. 6-21 and [0010], ll. 1-8; Figs. 2-3 and 9);
and controlling, via a controller, delivery of a steam (steam), a fuel, or a combination thereof, based on the steam flow to fuel flow ratio so that a flame holding operating limit (implicit) for the gas turbine engine system 100 operates the gas turbine engine system 100 near the flame holding boundary (Da) and within a margin (implicit) from the flame holding boundary ([0033]; [0035]; [0037], ll. 1-5 and 20-28; [0039], ll. 6-21 and [0010], ll. 1-8; [0045], ll. 7-16; Figs. 2-3 and 9.  Kraemer teaches in [0033], ll. 16-19 and in [0045], ll. 7-16 that the flame holding boundary model may be computer code that can stimulate operation of the gas turbine and  can include additional information about the gas turbine so that it can stimulate operation of the gas turbine.  Therefore, the flame holding boundary model implicitly can determine a flame holding operating limit that would be used to operate the gas turbine engine system near the flame holding boundary Da, and the operating limit would be within a margin form the flame holding boundary.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Widener with Kraemer’s steps of executing a gas turbine model 201 comprising a flame holding boundary (Da) by applying the one or more sensor signals (one or more values from sensor 205) as input to derive a plurality of estimated gas turbine engine parameters 706; executing a flame holding model 710 that derives a flame holding boundary (Da) by applying the one or more sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters 706 as input to derive a steam flow to fuel flow ratio that minimizes or eliminates flame holding in a fuel nozzle of the gas turbine engine system; and controlling, via a controller, delivery of a steam (steam), a fuel, or a combination thereof, based on the steam flow to fuel flow ratio so that a flame holding operating limit for the gas turbine engine system operates the gas turbine engine system near the flame holding boundary and within a margin from the flame holding boundary, for the same reason as discussed in rejection of claim 1 above.  
Widener in view of Kraemer does not teach the steam flow comprises a high pressure steam produced by a heat recovery steam generator (HRSG) system, an intermediate steam produced by the HRSG system, or a combination thereof.
Moore teaches heat recovery steam generator (HRSG) system 34 and 
the steam flow comprises a high pressure steam (created by superheater 47 of HRSG 34) produced by the heat recovery steam generator (HRSG) system 34, an intermediate steam (created by evaporator 48 of HRSG 34) produced by the HRSG system 34, or a combination thereof (Fig. 1).
Wettstein teaches that a boiler can be implemented as an HRSG for a gas turbine for producing steam (Col. 8, ll. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method and the heat recovery and steam generator system (HRSG) (boiler section of a combined-cycle power plant) of Widener in view of Kraemer with Moore’s heat recovery steam generator (HRSG) system 34 which produces steam flow that comprises a high pressure steam (created by superheater 47 of HRSG 34), an intermediate steam (created by evaporator 48 of HRSG 34), or a combination thereof, for the same reason as discussed in rejection of claim 1 above.  While Widener in view of Kraemer, Moore, and Wettstein teaches an apparatus, it has been held that “if a 
Widener in view of Kraemer, Moore, and Wettstein's apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 11 is rejected as unpatentable over Widener in view of Kraemer, Moore, and Wettstein.
Regarding Claim 12, Widener in view of Kraemer, Moore, and Wettstein teaches the method as claimed and as discussed above for claim 11, and Widener further teaches 
delivering the fuel to the gas turbine engine system 10 via a first fuel distribution manifold (implicit) providing a first portion of fuel to a first premix circuit (one or more fuel circuits) within a combustor 14, a second fuel distribution manifold (implicit) providing a second portion of fuel to a second premix circuit (one or more fuel circuits) within the combustor 14, and a third fuel distribution manifold (implicit) providing a third portion of fuel to a third premix circuit (one or more fuel circuits) within a combustor 14 ([0005], ll. 1-5; [0018], ll. 1-6.  Widener teaches the gas turbine engine system having a fuel system comprising of one or more fuel circuits to supply the fuel to the combustor.  Therefore, it implicitly comprises a first, a second, and a third fuel distribution manifolds which provide portions of the fuel to a first, a second, and a third premix circuits, as claimed.).
Regarding Claim 13, Widener in view of Kraemer, Moore, and Wettstein teaches the method as claimed and as discussed above for claim 11.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach executing the flame holding model comprises deriving the flame holding operating limit for the gas turbine system so as to operate near the flame holding boundary and within a margin from the flame holding boundary based on the one or more of sensor signals and the plurality of estimated gas turbine engine parameters.
Kraemer further teaches
executing the flame holding model 710 comprises deriving a flame holding operating limit (implicit) for the gas turbine system 100 as to operate near the flame holding boundary (Da) and within a margin (implicit) from the flame holding boundary (Da) based on the one or more of sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters 706 ([0033-
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Widener in view of Kraemer, Moore, and Wettstein, with  Kraemer’s steps of executing the flame holding model 710 comprises deriving a flame holding operating limit for the gas turbine system 100 as to operate near the flame holding boundary and within a margin from the flame holding boundary (Da) based on the one or more of sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters 706, for the same reason as discussed in rejection of claim 1 above.  
Regarding Claim 14, Widener in view of Kraemer, Moore, and Wettstein teaches the method as claimed and as discussed above for claim 13.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach flame holding boundary comprises a Damkohler flame holding boundary.
Kraemer further teaches
flame holding boundary 710 comprises a Damkohler flame holding boundary (Da) ([0032]; Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Widener in view of Kraemer, Moore, and Wettstein, and include Kraemer’s flame holding boundary (Da) that comprises a Damkohler flame holding boundary (Da), for the same reason as discussed in rejection of claim 1 above.    
Regarding Claim 16, Widener teaches a tangible, non-transitory, computer-readable medium (computer system) comprising instructions (executable programs) that when executed by a processor (processor) ([0019]) cause the processor to:

and control, via a controller 18, delivery of a steam (steam) from a heat recovery and steam generator system (HRSG) (boiler section of a combined-cycle power plant) and a fuel (fuel) ([0018-0019]; [0029]; Fig. 1);
the steam (steam) is produced by a heat recovery steam generator (HRSG) system (boiler section of a combined-cycle power plant) fluidly coupled downstream from the gas turbine engine system 10 and configured to receive an exhaust (implicit) from the gas turbine engine system 10 ([0029]; Figs. 1-2.  Widener teaches that the supplied steam 124 can be created in the boiler section of a combined-cycle power plant.  Examiner reads that as being the HRSG and therefore, it is implicit that the HRSG is coupled downstream of the gas turbine engine system and receives the exhaust gases from the gas turbine system in order to generate the steam.); 
and the controller 18 is configured to operatively couple to the gas turbine engine system 10 and to the HRSG (boiler section of a combined-cycle power plant) when in use ([0018-0019, and 0029]; Figs. 1-2).
Widener does not teach a tangible, non-transitory, computer-readable medium comprising: instructions that when executed by a processor cause the processor to: execute a gas turbine model by applying the one or more sensor signals as input to derive a plurality of estimated gas turbine engine parameters; execute a flame holding model that derives a flame holding boundary by applying the one or more sensor signals and the plurality of estimated gas turbine engine parameters as input to derive a steam flow to fuel flow ratio that minimizes or eliminates flame holding in a fuel nozzle of the gas turbine engine system; and control, via a controller, delivery of a steam from the HRSG system and a fuel based on the steam flow to fuel flow ratio so that a flame holding operating limit for the gas turbine engine system operates the gas turbine engine system near the flame holding boundary and within a margin from the flame holding boundary, and the control delivery of the steam comprises controlling delivery of an intermediate pressure steam, a high pressure steam, or a combination thereof; the intermediate pressure steam, the high pressure steam, or the combination thereof is produced by a heat recovery 
Kraemer teaches 
a tangible, non-transitory, computer-readable medium 810 comprising instructions that when executed by a processor 812 cause the processor to (Fig. 10):
execute a gas turbine model 201 by applying the one or more sensor signals (one or more values from sensor 205) as input to derive a plurality of estimated gas turbine engine parameters (parameters) (Figs. 2-3);
execute a flame holding model (flame holding boundary model) that derives a flame holding boundary (Da) by applying the one or more sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters (parameters) as input to derive a steam flow to fuel flow ratio that minimizes or eliminates flame holding in a fuel nozzle 152 of the gas turbine engine system 100 ([0033-0034]; [0035], ll. 1-3; [0037], ll. 1-5 and 20-28; [0039], ll. 6-21 and [0010], ll. 1-8; Figs. 2 and 9); 
control, via a controller, delivery of a steam (steam), a fuel based on the steam flow to fuel flow ratio so that a flame holding operating limit (implicit) for the gas turbine engine system 100 operates the gas turbine engine system 100 near the flame holding boundary (Da) and within a margin (implicit) from the flame holding boundary ([0033]; [0035]; [0037], ll. 1-5 and 20-28; [0039], ll. 6-21 and [0010], ll. 1-8; [0045], ll. 7-16; Figs. 2-3 and 9.  Kraemer teaches in [0033], ll. 16-19 and in [0045], ll. 7-16 that the flame holding boundary model may be computer code that can stimulate operation of the gas turbine and  can include additional information about the gas turbine so that it can stimulate operation of the gas turbine.  Therefore, the flame holding boundary model implicitly can determine a flame holding operating limit that would be used to operate the gas turbine engine system near the flame holding boundary Da, and the operating limit would be within a margin form the flame holding boundary.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the tangible, non-transitory, computer-readable medium (computer system) of Widener with Kraemer’s tangible, non-transitory, computer-readable medium 810 comprising instructions that when executed by a processor 812 cause the processor to: execute a gas turbine model 201 by 
Widener in view of Kraemer does not teach the control delivery of the steam comprises controlling delivery of an intermediate pressure steam, a high pressure steam, or a combination thereof; the intermediate pressure steam, the high pressure steam, or the combination thereof is produced by a heat recovery steam generator (HRSG) system fluidly coupled downstream from the gas turbine engine system and configured to receive an exhaust from the gas turbine engine system.
Moore teaches a heat recovery steam generator (HRSG) system 34 and 
the controlling delivery 180 of the steam comprises the controlling delivery 118, 120 of an intermediate pressure steam (created by evaporator 48), a high pressure steam (created by superheater 47), or a combination thereof (Figs. 1-2),
the intermediate pressure steam (created by evaporator 48), the high pressure steam (created by superheater 47), or the combination thereof is produced by a heat recovery steam generator (HRSG) system 34 fluidly coupled downstream from the gas turbine system 2 and configured to receive an exhaust 29 from the gas turbine system 2 (Figs. 1-2).
Wettstein teaches that a boiler can be implemented as an HRSG for a gas turbine for producing steam (Col. 8, ll. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system and the heat recovery and steam generator system (HRSG) (boiler section of a combined-cycle power plant) of Widener in view of Kraemer with Moore’s heat 
Regarding Claim 17, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 16, and Widener further teaches 
instructions that when executed (executes programs) by the processor (processor) cause the processor to deliver the fuel to the gas turbine engine system 10 via a first fuel distribution manifold (implicit) providing a first portion of fuel to a first premix circuit (one or more fuel circuits) within the combustor 14, a second fuel distribution manifold (implicit) providing a second portion of fuel to a second premix circuit (one or more fuel circuits) within the combustor 14, and a third fuel distribution manifold (implicit) providing a third portion of fuel to a third premix circuit (one or more fuel circuits) within a combustor 14 ([0005], ll. 1-5; [0018], ll. 1-6; [0019], ll. 1-8.  Widener teaches the gas turbine engine system having a fuel system comprising of one or more fuel circuits to supply the fuel to the combustor.  Therefore, it implicitly comprises a first, a second, and a third fuel distribution manifolds and premix circuits, as claimed.).
Regarding Claim 18, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 16.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach the instructions that when executed by the processor cause the processor to execute the flame holding model comprises instructions that when executed by the processor cause the processor to derive the flame holding operating limit for the gas turbine system so as to operate near the flame holding boundary and within the margin from the flame holding boundary based on the one or more sensor signals and the plurality of estimated gas turbine engine parameters.
Kraemer further teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Widener in view of Kraemer, Moore, and Wettstein, and include Kraemer’s instructions that when executed by a processor 812 cause the processor to execute the flame holding model (flame holding boundary model) comprises instructions that when executed by the processor 812 cause the processor to derive a flame holding operating limit (Da) for the gas turbine system 100 100 operate near the flame holding boundary (Da) and within the margin (implicit) from the flame holding boundary (Da) based on the one or more sensor signals (one or more values from sensor 205) and the plurality of estimated gas turbine engine parameters (parameters), for the same reason as discussed in rejection of claim 1 above.  
Regarding Claim 19, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 18.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach flame holding boundary comprises a Damkohler flame holding boundary.
Kraemer further teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Widener in view of Kraemer, Moore, and Wettstein, with Kraemer’s flame holding boundary (Da) comprises a Damkohler flame holding boundary (Da), for the same reason as discussed in rejection of claim 16 above.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Widener view of Kraemer, Moore, and Wettstein, as applied to claim 1, and further in view of Rancruel 20110283706 and Anand 2014/0116023.
Regarding Claim 6, Widener view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above in claim 1.  However, Widener view of Kraemer, Moore, and Wettstein, does not teach an auxiliary boiler, the steam comprises an auxiliary steam produced by the auxiliary boiler during startup operations of the HRSG system. 
Rancruel teaches a similar gas turbine apparatus 7, HRSG 16, steam turbine 18, generator 19 and 
an auxiliary boiler (auxiliary boiler system), the steam comprises an auxiliary steam (heated water) produced by the auxiliary boiler (auxiliary boiler system) during startup operations of the HRSG system 16 ([0010], ll. 4-13).
Anand teaches a similar gas turbine 12 connected to an HRSG system 34, and further teaches that the steam generated by the HRSG system can be used to cool the combustor 20 ([0025]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Widener view of Kraemer, Moore, and Wettstein, with Rancruel’s auxiliary boiler, and further in view of Anand, for the steam to comprise an auxiliary steam (heated water) produced by the auxiliary boiler (auxiliary boiler system) during startup operations of the HRSG system 16 in order to reduce “the time required for the gas turbine engine start-up operation and facilitating a rapid start-up operation for the gas turbine engine" (Rancruel; [0010], ll. 11-13) and to cool the combustor (Anand; [0025], ll. 5-12).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Widener view of Kraemer, Moore, Wettstein, and further in view of Sholes 20130074508 and Anand.
Regarding Claim 8, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 7.  However, Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach a second flow sensor and at least one valve disposed in a steam conduit fluidly coupled to a gas fuel performance heater, wherein the gas turbine controller is configured to control the at least one valve based on the desired steam flow.
Kraemer further teaches
a second flow sensor (more than one sensor at each location, Para. [0037], ll. 25-28) and a steam conduit (140) ([0030], ll. 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the steam conduit 124 of Widener in view of Kraemer, Moore, and Wettstein, and include Kraemer’s second flow sensor, in order to “detect a respective condition or parameter” (Kraemer; [0037], ll. 27-28).  
Widener in view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach at least one valve disposed in the steam conduit fluidly coupled to a gas fuel performance heater, the gas turbine controller is configured to control the at least one valve based on the desired steam flow.
Moore further teaches
at least one valve 118,120 disposed in a steam conduit 43 (Fig. 1-2),
the gas turbine controller 180 is configured to control the at least one valve 118, 120 based on the desired steam 46 flow (Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine controller 18 and steam conduit 124 of Widener in view of Kraemer, Moore, and Wettstein and incorporate Moore’s 
Widener in view of Kraemer, Moore, and Wettstein does not teach the steam conduit fluidly coupled to a gas fuel performance heater.
Sholes teaches fuel heating in combined cycle turbomachinery and HRSG 16, and 
a steam conduit (56; Annotated Figure 3 of Kraemer) fluidly coupled to a gas fuel performance heater 44,46,52 (Annotated Figure 3 below).

    PNG
    media_image5.png
    755
    1216
    media_image5.png
    Greyscale

Annotated Fig. 3 of Sholes (US 2013/0084508)

Anand teaches a similar gas turbine 12 connected to an HRSG system 34, and further teaches that the steam generated by the HRSG system can be used to cool the combustor 20 ([0025]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the steam conduit 124 of Widener in view of Kraemer, Moore, and Wettstein  with Sholes’s steam conduit 56 fluidly coupled to a gas fuel performance heater 44,46, and the teachings of Anand, in order to reach the required fuel saturation level" (Sholes; [0016], ll. 6-13) and to cool the combustor (Anand; [0025], ll. 5-12). 
Regarding Claim 9, Widener in view of Kraemer, Moore, Wettstein, Sholes, and Anand teaches the invention as claimed and as discussed above in claim 8.  However, Widener in view of Kraemer, Moore, Wettstein, Sholes, and Anand, as discussed so far, does not teach the gas fuel performance 
Sholes further teaches
the gas fuel performance heater 44,46,52 comprises a first heat exchanger 52 fluidly coupled to a second heat exchanger 44, and wherein the steam conduit 56 is fluidly coupled downstream of the first heat exchanger 52 and upstream of the second heat exchanger 44 ([0016], ll. 1-9 and 12-13, and [0017], ll. 9-11; Annotated Figure 3 below).

    PNG
    media_image5.png
    755
    1216
    media_image5.png
    Greyscale

Annotated Fig. 3 of Sholes (US 2013/0084508)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the steam conduit 124 of Widener in view of Kraemer, Moore, Wettstein, Sholes, and Anand, with Sholes’s steam conduit 56 placed in the location such that the steam conduit 56 is coupled downstream of the first heat exchanger 52 and upstream of the second heat exchanger 44 of Sholes, for the same reason as discussed in the rejection of claim 8 above.
Claim 15  rejected under 35 U.S.C. 103 as being unpatentable over Widener view of Kraemer, Moore, and Wettstein, as applied to claim 11, and further in view of Anand
Regarding Claim 15, Widener view of Kraemer, Moore, and Wettstein teaches the method as claimed and as discussed above in claim 11.  However, Widener view of Kraemer, Moore, and Wettstein, as discussed so far, does not teach the controlling delivery of the steam comprises controlling delivery of an intermediate pressure steam, a high pressure steam, or a combination thereof, wherein the intermediate pressure steam, the high pressure steam, or the combination thereof is produced by the heat recovery steam generator (HRSG) system fluidly coupled downstream from the gas turbine 
engine system and configured to receive an exhaust from the gas turbine system.
Moore further teaches
the controlling delivery 180 of the steam comprises controlling delivery 118, 120 of an intermediate pressure steam (created by evaporator 48), a high pressure steam (created by superheater 47), or a combination thereof (Fig. 1-2),
the intermediate pressure steam (created by evaporator 48), the high pressure steam (created by superheater 47), or the combination thereof is produced by the heat recovery steam generator (HRSG) system 34 fluidly coupled downstream from the gas turbine engine system 2 and configured to receive an exhaust 29 from the gas turbine system 2 (Fig. 1-2).
Anand teaches a similar gas turbine 12 connected to an HRSG system 34, and further teaches that the steam generated by the HRSG system can be used to cool the combustor 20 (Para. [0025]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Widener view of Kraemer, Moore, and Wettstein and include Moore’s controlling delivery 180 of the steam that comprises controlling delivery 118, 120 of an intermediate pressure steam (created by evaporator 48), a high pressure steam (created by superheater 47), or a combination thereof, wherein the intermediate pressure steam (created by evaporator 48), the high pressure steam (created by superheater 47), or the combination thereof is produced by the heat recovery steam generator (HRSG) system 34 fluidly coupled downstream from the gas turbine engine system 2 and configured to receive an exhaust 29 from the gas turbine system 2, in order to improve efficiency and cost (Moore; [0003], l.3) and to cool the combustor (Anand; [0025], ll. 5-12). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Widener view of Kraemer, Moore, and Wettstein, as applied to claim 1, and further in view of Sholes.
Regarding Claim 21, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 1.  However, Widener in view of Kraemer, Moore, and Wettstein, does not teach steam comprises the high pressure steam produced by the HRSG system.
Sholes teaches
steam comprises the high pressure steam (steam from HP economizer outlet) produced by the HRSG system 16 ([0016]; Fig. 3.  Fig. 3 shows steam conduit 56 can comprise steam from HP outlet, marked as a dashed arrow going from HP economizer 1 to conduit 56.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the steam conduit 124 of Widener in view of Kraemer, Moore, and Wettstein with Sholes’ steam that comprises the high pressure steam (steam from HP economizer outlet) produced by the HRSG system 16, in order to reach the required fuel saturation level" (Sholes; [0016], ll. 6-13).
Regarding Claim 22, Widener in view of Kraemer, Moore, and Wettstein teaches the invention as claimed and as discussed above for claim 1.  However, Widener in view of Kraemer, Moore, and Wettstein, does not teach steam comprises the intermediate pressure steam produced by the HRSG system
Sholes teaches
steam 56 comprises the intermediate pressure steam (steam from IP economizer outlet) produced by the HRSG system 16 ([0016]; Fig. 3. Fig. 3 shows steam conduit 56 can comprise steam from IP outlet, marked as a dashed arrow going from IP economizer  to conduit 56.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the steam conduit 124 of Widener in view of Kraemer, Moore, and Wettstein with Sholes’ steam that comprises the intermediate pressure steam (steam from IP economizer outlet) produced by the HRSG system 16, for the same reason as discussed in rejection of claim 21 above.



Response to Argument

Applicant's arguments, filed on 04/27/2021, with respect to U.S.C. 103 rejections of claims 1-4, 6-19, and 21-22 have been considered but are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 112(a) rejections of independent claims 1, 11, and 16:
Applicant argues (pp. 9-10 of Remarks) that Fig. 2 along with paragraphs [0026]-[0029] provide more than enough detail for a person of ordinary skill to “ ‘make or use’ the invention.”  
However, Fig. 2 of applicant's disclosure is only a graphical representation of a flame holding model having a flame holding boundary.  Paragraphs [0026]-[0029] only describe the flame holding boundary 70 being derived by an equation in Paragraph [0027], and that the flame holding boundary is reached when the value of Da =1.  Applicant further describes only a margin 74 that is applied to the flame holding operating limit 72 such that in the event when the flame holding operating limit is exceeded, the flame holding boundary 70 will not be reached.  Applicant’s graph depicts the flame holding model, however, fails to disclose on Fig.2 the value that is used to determine the ratio of the steam flow to the fuel flow that minimizes or eliminates the flame holding. In other words, the graph fails to provide guidance for determining the location on the graph of an instantaneous operation condition, in order to figure out the ratio of the steam flow to fuel flow effective to minimize or eliminate the flame holding.  Furthermore, applicant does not disclose how the sensors and the signals from the sensors are producing the time scales of equation 1 (seen in [0027-28] of specifications) to show how the flame holding margin model derives the flame holding boundary.  Thus, the supposed flame holding model is not described in such a way as to convey that the inventor or a joint inventor had possession of any working model capable of minimizing or eliminating flame holding at the time the application was filed.  Therefore, the 112(a), first paragraph rejections for independent claims 1, 11, and 16 are maintained. 


  Regarding the 35 U.S.C. 112(b) rejections of independent claims 1, 11, and 16:
Applicant argues (p.11-12 of Remarks) that Da can be calculated in various ways and is not restricted to flow and time scales.  Furthermore, applicant argues that “a flow sensor may be used, for example, to sense a flow time scale (e.g., sense a flow of fuel, a flow of air, and/or a flow of steam over time, such as liters per second) and a chemical time scale sensor may be used to sense, for example, gas turbine combustion (e.g., a chemical reaction occurring over time) by sensing the combustion pressure, temperature, reaction rate d, and so on, of the combustive event, and then calculate one or more Da’s. That is, a person of ordinary skill, for example, in gas turbine operations and/or chemistry, may understand that a Da may be calculated by using one or more flow sensors, and one or more “chemical time scale” sensors, such as pressure sensors, temperature, sensors, fuel composition sensors (e.g., gas chromatograph sensing a fuel composition being delivered over time), and so on”.
However, the claim as written is unclear from which sensors or which combination of sensors, are the one or more sensor signals being received from. The combination means a combination of at least 2 or more of the listed sensors.  The limitation could be read as receiving a plurality of signals from one sensor, receiving individual signals from at least two sensors, or receiving signals from all the listed sensors, or only a partial number of sensors. It is unclear which sensors are required by the claim limitations. Since all four possibilities are reasonable, the claims are indefinite. Therefore, the 112(b), second paragraph rejections for independent claims 1, 11, and 16 are maintained.
Regarding the 35 U.S.C. 103 rejections of independent claims 1, 11, and 16:
Applicant argues (pp. 13-15 of Remarks) that a boiler is not equivalent to an HRSG.
It is first noticed that Widener in para [0029], teaches the use of “the steam created in the boiler section of a combined-cycle plant”. One of ordinary skill in the art would understand that a combined-cycle plant is made of a gas turbine and a steam turbine, and the steam in a such a system is originating in an Heat Recovery Steam Generator (HRSG) because using the exhaust gases from the gas turbine to produce steam is the most economical way to produce such steam.  

Applicant further argues (pp. 14-16 of Remarks) regarding independent claims 1, 11 and 16 that "steam from a heat recovery steam generator (HRSG) system is being delivered to a gas turbine system to control flame holding in a fuel nozzle;" and further that “the Examiner, without any rational explanation and contrary to the law requiring objective evidence of record, simply states that because there is HRSG steam in an HRSG it would be obvious to use the HRSG steam to prevent flame holding in fuel nozzle of a gas turbine. Why not use waste fluid from sources in a gas turbine engine system that are not the HRSG, say ambient vents, and so on, that cost nothing? Just because all elements may be found, without more, cannot be used in a prima facie case of obviousness.”  Applicant further argues that "HRSG steam was not used to prevent any type of flame holding but rather to power steam turbines. The Examiner has not found such a teaching or suggestion in any of the prior art references … and instead relies on a cursory statement without more.  With respect to Anand, again, there is no teaching or suggestion of using HRSG high pressure steam, an intermediate pressure steam, or a combination thereof, to minimize or to eliminate flame holding."   
However, the prior art Moore teaches, in Para. [0014] and Fig. 1, HRSG receiving the exhaust gas from the turbine and producing a high pressure steam and an intermediate steam.  Therefore, the combination of references teaches the claimed limitations.
Prior art Anand teaches an HRSG system connected to a gas turbine engine and the steam generated by the HRSG system can be used to cool the combustor.  Examiner recites that one of ordinary skill in the art would have recognized that when the steam from HSRG is mixed with the fuel, the mixture of steam and fuel would have a lower temperature relative to the steam, as supplied.  Therefore, when the fuel/steam mixture is injected into the combustion chamber, the effect of the lower fuel/steam mixture temperature would cool the combustion chamber and also 
It is additionally noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the HRSG steam to mix it with fuel, for the simple reason that it is readily and locally available, thus minimizing the cost associated with its use. 
Furthermore, using a well-known method of using steam in the bottom cycle significantly improves the efficiency of the gas-turbine / HRSG system by using the exhaust gases of the gas turbine to produce steam and recycle the steam energy back into the system. 
Examiner further notes that as of the instant case, the applicant has only claimed a controller which is not connected to any gas turbine engine, and a HRSG system.  Therefore, there is no connection between the controller and a HRSG system; there are just two items located next to each other.  Therefore, the 103 rejections of independent claims 1, 11 and 16 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741